                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                  November 08, 2019
                                                                              Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                  _____________________________
                                                                         TRISH M. BROWN
                                                                       U.S. Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                        Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                           ORDER GRANTING DEBTOR'S
                                                    MOTION FOR ORDER AUTHORIZING
                                                    CONTINUED USE OF CERTAIN
                                                    EXISTING BANK ACCOUNTS

                Debtor-in-Possession.

               THIS MATTER came before the Court on November 7, 2019 on Debtor, Fizz &

      Bubble, LLC's ("Debtor") Motion for Order Authorizing Continued Use of Certain Existing

      Bank Accounts (Doc No. 11) (the "Motion"), due and adequate notice under the

      circumstances having been given, and the Court otherwise being fully advised

               NOW, THEREFORE, it is ORDERED as follows:

               1.    Debtor is authorized to utilize the Business Checking Account as described in

      the Motion at Chase Bank (“Bank”) for a period of 30 days from the date of entry of this

      order; To the extent required to allow Debtor to continue to use the Business Checking

      Account, Debtor is granted a waiver of those certain operating guidelines established by the

Page 1 of 3     ORDER GRANTING DEBTOR'S MOTION FOR ORDER AUTHORIZING               VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                CONTINUED USE OF CERTAIN EXISTING BANK ACCOUNTS                      319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869



                           Case 19-34092-tmb11     Doc 29    Filed 11/08/19
      Office of the U.S. Trustee for the District of Oregon that would otherwise require the Debtor

      to close all prepetition bank accounts, open new accounts designated as debtor-in-

      possession accounts, and provide for new business forms and stationery. However, Debtor

      is still to close all other prepetition bank accounts, open new accounts designated as

      debtor-in-possession accounts, and take all reasonable steps to migrate Debtor's cash

      management into the new accounts designated as debtor-in-possession accounts.

              2.       The Bank is hereby authorized to allow transfers (solely to any debtor-in-

      possession accounts) to be made from, and deposits to be made into the Business

      Checking Account in the same manner as transfers and deposits were made prior to (the

      “Petition Date”).

              3.       Checks drawn on the Business Checking Account dated prior to the Petition

      Date and the payment of other prepetition obligations shall be paid only upon authorization

      of this Court.

              4.       Nothing contained herein shall prevent the Debtor from opening new accounts

      designated as debtor-in-possession accounts as the Debtor deems necessary.

              5.       Debtor shall implement appropriate accounting safeguards to ensure

      compliance with all other orders authorizing payments on prepetition obligations and to

      prevent any unauthorized payment on any prepetition obligations.

              6.       This Court shall retain jurisdiction to hear and determine all matters arising

      from the implementation of this Order. This Order shall be without prejudice to any party

      seeking to implement the UST Guidelines with respect to the Business Checking Account.

                                                       ###
      ///

      ///

Page 2 of 3    ORDER GRANTING DEBTOR'S MOTION FOR ORDER AUTHORIZING                   VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
               CONTINUED USE OF CERTAIN EXISTING BANK ACCOUNTS                          319 SW Washington Street, Suite 520
                                                                                           Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869



                             Case 19-34092-tmb11       Doc 29    Filed 11/08/19
      PRESENTED BY:                                First Class Mail:

      VANDEN BOS & CHAPMAN, LLP                    See Attached List. (The original Service
                                                   List is attached to the original copy filed
                                                   with the Court only. Creditors may request
                                                   a copy of the Service List by contacting
      By:/s/Douglas R. Ricks                       Debtor's attorney.)
         Douglas R. Ricks, OSB 044026
         Of Attorneys for Debtor-in-Possession

      LBR 9021-1 CERTIFICATION
      I certify that I have complied with the
      requirement of LBR 9021-1(a); The
                                                   Electronic Mail:
      Proposed Order was attached to Debtor's
      Motion.                                      The foregoing was served on all CM/ECF
                                                   participants through the Court's Case
      By:/s/Douglas R. Ricks                       Management/Electronic Case File system.
         Douglas R. Ricks, OSB 044026
         Of Attorneys for Debtor-in-Possession




Page 3 of 3   ORDER GRANTING DEBTOR'S MOTION FOR ORDER AUTHORIZING             VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
              CONTINUED USE OF CERTAIN EXISTING BANK ACCOUNTS                    319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869



                        Case 19-34092-tmb11      Doc 29   Filed 11/08/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Any creditors appearing twice on this list were only sent one mailed copy of the
document(s).

20 LARGEST UNSECURED                OMEP                             Decathlon Alpha III, LP
CREDITORS                           7650 SW Beveland St, Ste 170     c/o The Corporation Trust Company,RA
                                    Portland, OR 97223               780 Commercial St SE Ste 100
Bruce Wood, LLC                                                      Salem, OR 97301
Attn: Bruce Wood                    Oswego Financial Services
0932 SW Palatine Hill Rd.           0932 SW Palatine Hill Road       Decathlon Alpha III, LP
Portland, OR 97219                  Portland, OR 97219               c/o The Corporation Trust Company, RA
                                                                     Corp Trust Ctr - 1209 Orange St
Capital Funding ASAP, LLC           Premier Press                    Wilmington, DE 19801
695 Cross Street                    5000 N Basin Ave
Lakewood, NJ 08701                  Portland, OR 97217               Diane Humke
                                                                     32272 Apple Valley Rd
Connie Smith                        Queen Funding, LLC               Scappoose, OR 97056
0932 SW Palatine Hill Rd            Attn: Jordan Jenson
Portland, OR 97219                  101 Chase Ave, Suite 208         Erik Piper
                                    Lake Wood, NJ 08701              4032 SE Ogden Street
Diane Humke                                                          Portland, OR 97202
32272 Apple Valley Rd               RPG
Scappoose, OR 97056                 119 West 57th Street             Kenneth Humke
                                    New York, NY 10019               1432 SE 72nd Ave
Erik Piper                                                           Portland, OR 97015
4032 SE Ogden Street                Tricor Brands
Portland, OR 97202                  7931 NE Halsey St, #101          Queen Funding, LLC
                                    Portland, OR 97213               Attn: Jordan Jenson
Ernest Packaging Solutions                                           101 Chase Ave, Suite 208
9255 NE Alderwood Rd                Valerie Humke                    Lake Wood, NJ 08701
Portland, OR 97220                  1919 NW 87th Circle
                                    Vancouver, WA 98665              Queen Funding, LLC
Express Services                                                     c/o Joe Liberman, Esq.
PO Box 4427                         SECURED CREDITORS:               101 Chase Ave, Ste 208
Portland, OR 97208                                                   Lakewood, NJ 08701
                                    Bruce Wood, LLC
Harsch Investment Property          Attn: Bruce Wood                 Unique Funding Solutions, LLC
1620 SW Taylor, Suite 300           0932 SW Palatine Hill Rd.        Attn: Jordan Jenson
Portland, OR 97205                  Portland, OR 97219               2715 Coney Island Ave
                                                                     Brooklyn, NY 11235
IDL Worldwide                       Capital Funding ASAP LLC
PO Box 536642                       125 Pearl St                     Valerie Humke
Pittsburg, PA 15253                 New York, NY 10038               1919 NW 87th Circle
                                                                     Vancouver, WA 98665
IPT                                 Capital Funding ASAP, LLC
PO Box 206918                       695 Cross Street                 WG Fund, LLC
Dallas, TX 75320                    Lakewood, NJ 08701               Attn: Jordan Jenson
                                                                     1980 Swarthmore Ave
Kenneth Humke                       Capital Funding ASAP, LLC        Lakewood, NJ 08701
1432 SE 72nd Ave                    c/o Isaac Greenfield, Esq.
Portland, OR 97015                  26 Broadway, Suite 375           Electronic Mail:
                                    New York, NY 10004
LTK LLC                                                              The foregoing was served on all CM/ECF
5648 Evans Valley                   Connie Smith                     participants through the Court's Case
Loop Road NE                        0932 SW Palatine Hill Rd         Management/Electronic Case File
Silverton, OR 97381                 Portland, OR 97219               system.

Now CFO                             Decathlon Alpha III, LP
5251 S Green Street, Suite 350      Attn: John Borchers
Murray, UT 84123                    1441 West Ute Blvd, Suite 240
                                    Park City, UT 84098
                             Case 19-34092-tmb11      Doc 29     Filed 11/08/19
